Title: David A. Leonard to Thomas Jefferson, 30 December 1813
From: Leonard, David A.
To: Jefferson, Thomas


          Dear Sir, Bristol Decr 30th 1813
          Shall I, without apology, intrude so far upon your attention, as to state to you the object of this letter? I, with several brothers as well as other friends, are now resolved on what, for two or three years passed, we have had in serious contemplation—that is, to remove into the Western Country. The They look to me to make the necesary inquiries. But very few of us, if any, are personally acquainted with any part of that country. What we have heard of that country has strongly prepossessed us to remove thither. As the people who live in the several territories will be generally inclined to speak well of the country they have chosen for their home, we deemed it advisable to make a little enquiry of the author of ‘Notes on Virginia,’ where the most inviting situation for 20. or 30 families, may be selected. Among our number may be found, farmers, merchants, mechanicks labourers &c. Our general views are agriculture Manufactures, Culture of sheep (the merino) &c! We have been inclined toward the Missouri Tery but cannot w say we are without our fears whether that country be healthful for emigrants from N. England, & whether some part of the Illinois tery, Indiana Tery or of the state of Ohio may be preferred. We should therefore feel ourselves under great obligation to you, Sir, for a word of instruction & advice, knowing that you have long contemplated the various local circumstances of our Country & have the most correct judgement where those parts are that are now attended with the most liberal prospects & most inviting to settlers whose objects are
			 like those of ours. We are wishing to fix upon a spot before the ensuing season as many of us have long been determined to remove from N. England. With us, to remove at so great a distance, is indeed a serious & important object; this, dear Sir, is our apology for thus presuming upon your kindness to give us some little general
			 advice. Mr R. Easton of St. Louis speaks very well of the Missouri Tery—Mr Thos. Sloo entertains a very flattering opinion of the Kaskaskia Country. Other gentlemen also speak well
			 of other places. We feel prepared to repose great confidence in what you may please to inform us. Should you not find leisure to reply—Will you be so kind as
			 to name to us the person or persons who could advise on this, to us, so interesting & important a subject.
          Yours very respectfullyDavid A Leonard
        